Exhibit 10.1


EXECUTIVE DEFERRED COMPENSATION AGREEMENT
PHANTOM STOCK ACCOUNT

        THIS AGREEMENT, entered into this    2nd    day of    December    ,
   2005   , by and between    John E. Rooney    (hereinafter referred to as the
“Executive”) and United States Cellular Corporation (hereinafter referred to as
the “Company”), a Delaware corporation, located at 8410 West Bryn Mawr Avenue,
Suite 700, Chicago, IL 60631-3486.


W I T N E S S E T H:

        WHEREAS, the Executive is now and will in the future be rendering
valuable services to the Company, and the Company desires to ensure the
continued loyalty, service and counsel of the Executive; and

        WHEREAS, the Executive desires to defer a portion of his or her annual
bonus for services to be performed in calendar year 2006 (the “Bonus Year”)
until separation from service, disability, death, a specified date in 2010 or
later or unforeseeable emergency.

        NOW, THEREFORE, in consideration of the covenants and agreements herein
set forth, and for other good and valuable consideration, the receipt of which
is hereby acknowledged, the parties hereto covenant and agree as follows:


1. Deferred Compensation Agreement. The Company agrees to establish and maintain
a book reserve (the “Deferred Compensation Account”) for the purpose of
measuring the amount of deferred compensation payable to the Executive under
this Agreement. Credits shall be made to the Deferred Compensation Account as
follows:


(a) Annual Bonus Deferral. On each issuance of a check in full or partial
payment of the Executive’s annual bonus, if any, for services to be performed in
the Bonus Year, there shall be deducted an amount equivalent to    100%   
percent of the gross bonus payment which will be credited to the Deferred
Compensation Account as of the date on which such check is to be issued. Amounts
credited to the Deferred Compensation Account pursuant to this paragraph 1(a)
(as adjusted for deemed investment returns hereunder) shall be 100% vested at
all times.


(b) Company Match. As of each date on which amounts are credited to the Deferred
Compensation Account pursuant to paragraph 1(a), there shall also be credited to
the Deferred Compensation Account a Company Match amount equal to the sum of (i)
25% of the amount credited to the Deferred Compensation Account as of such date
pursuant to paragraph 1(a) which is not in excess of one-half of the Executive’s
total gross bonus for the Bonus Year and (ii) 33 1/3% of the amount credited to
the Deferred Compensation Account as of such date pursuant to paragraph 1(a)
which is in excess of one-half of the Executive’s total gross bonus for the
Bonus Year. One-third of the amount credited to the Executive’s Deferred
Compensation Account pursuant to this paragraph 1(b) (as adjusted for deemed
investment returns hereunder) shall become vested on each of the first three
annual anniversary dates of December 31, 2006, provided that the Executive is an
employee of the Company (or a parent or subsidiary of the Company) on such date
and the amount credited to the Deferred Compensation Account pursuant to
paragraph 1(a) has not been withdrawn or distributed before such date.


--------------------------------------------------------------------------------

(c) Deemed Investment of Deferred Compensation Account. An amount credited to
the Deferred Compensation Account pursuant to paragraph 1(a) or 1(b) shall be
deemed to be invested in whole and fractional shares of common stock of the
Company at the closing sale price on the principal national stock exchange on
which such stock is traded on the date as of which the amount is credited to the
Deferred Compensation Account or, if there is no reported sale for such date, on
the next preceding date for which a sale was reported (the “Fair Market Value”).


(d) The bonus deferral percentage selected in paragraph 1(a) shall be
irrevocable.


2. Payment of Deferred Compensation.


(a) On the earlier of the (i) date specified by the Executive in paragraph 2(i),
(ii) the date the Executive has a separation from service for whatever reason
and (iii) the date the Executive is determined to suffer a disability, the
Company shall compute the “Distributable Balance” in the Deferred Compensation
Account on such date. This Distributable Balance shall include (i) all bonus
deferrals made through the current month and (ii) if the Executive has a
separation from service as a result of retirement or death or is determined to
suffer a disability, all Company Match amounts credited to the Deferred
Compensation Account, or, if the Executive does not have a separation from
service or has a separation from service for any other reason and is not
determined to suffer a disability, the vested Company Match amounts credited to
the Deferred Compensation Account in accordance with the vesting schedule in
paragraph 1(b). For all purposes of this Agreement, the Executive shall be
deemed to have a separation from service as a result of retirement if the
Executive separates from service on or after attaining his or her Early or
Normal Retirement Date under the Telephone and Data Systems, Inc. Pension Plan.


(b) All payments of deferred compensation hereunder will be made in whole shares
of common stock of the Company and cash equal to the Fair Market Value of any
fractional share.


(c)   If the Executive becomes disabled, the Company shall pay the Distributable
Balance to the Executive in accordance with the Executive’s payment election in
paragraph 2(g). A lump sum payment shall be made or installment payments shall
commence (as elected by the Executive in paragraph 2(g)) at the time set forth
in paragraph 2(f). For purposes of this Agreement, an Executive shall be deemed
to be disabled if the Executive (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan of the Company or one of its
affiliates.


(d) If the Executive dies prior to the total distribution of the Distributable
Balance, the Company shall pay such Balance, in a lump sum within forty-five
(45) days following the Executive’s death, to the Executive’s Designated
Beneficiary (as hereinafter defined). However, the Executive may designate in
paragraph 2(g) that, if the Executive is married at the time of death, the
installment payments specified in paragraph 2(g) shall commence to be paid at
the time set forth in paragraph 2(f) or, if previously being paid to the
Executive, shall continue to be paid to the surviving spouse after the
Executive’s death. If such spouse dies before all payments are made, the
remainder of the Distributable Balance shall be paid in a lump sum within
forty-five (45) days following the spouse’s death in accordance with any
secondary beneficiary designations of the Executive or, if no Designated
Beneficiary is then living, as provided in paragraph 3(b).


--------------------------------------------------------------------------------

(e) The Executive must elect in paragraph 2(g) the payment method for receiving
his/her Distributable Balance in either a lump sum or in an indicated number of
installments. This determination must be made at the time of execution of the
Agreement and will apply to the entire Distributable Balance.


(f) In the event the Executive chooses the installment option, the Executive
must inform the Company of the number of installments he or she wishes to
receive. The installments will be paid quarterly (not to exceed 40 quarters)
commencing with the fifteenth day of the first month of the calendar quarter
following the calendar quarter in which the Executive becomes entitled to
payment. Installments will then be paid on the fifteenth day of the first month
of each succeeding calendar quarter until the entire Distributable Balance, has
been paid. For purposes of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), the entitlement to a series of installment payments shall
be treated as the entitlement to a single payment as of the date the first
installment is scheduled to be paid. If the Executive chooses the lump sum
option, such sum must be paid within forty-five (45) days after the date the
Executive becomes entitled to payment.


(g) Election for payment of the Distributable Balance (choose one option):


i)    X    Lump sum distribution; or


ii)          Installment Method. The amount of each installment shall be equal
to one-   20th   (cannot be less than one-fortieth) of the Distributable Balance
immediately preceding the first installment payment.


Installment payments (to be completed only if item ii) – Installment Method was
selected above):


         shall          shall not


be paid or continue to be paid to the Executive’s spouse after the death of the
Executive.


(h) The Executive must elect in paragraph 2(i) the payment date for receiving
his/her Distributable Balance. This date is to be either his/her separation from
service, or a specified date in 2010 or later. This determination must be made
at the time of execution of the Agreement and will apply to the entire
Distributable Balance.


(i) Election of Payment Date (choose one option):


i)          Separation from service; or


ii)    X    Specified Date:         (must be in 2010 or later).


--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Agreement, if the Executive is
a key employee and is entitled to payment by reason of a separation from service
for a reason other than disability or death, no payment shall be made from the
Deferred Compensation Account before the date which is six months after the date
of separation from service (or if earlier, the date of death of the Executive).
The aggregate amount of any payments which the Executive cannot receive during
the six-month period following the Executive’s separation from service due to
being a key employee shall be paid to the Executive within forty-five (45) days
after the end of such six-month period.


The determination of whether the Executive is a key employee shall be made in
accordance with Section 416(i) of the Code as implemented by the guidance
provided by the Treasury for Section 409A of the Code with an identification
date of December 31.


For all purposes of this Agreement, a “separation from service” shall be a
termination of employment within the meaning of the guidance provided by the
Treasury for Section 409A of the Code.


(j) In the event of an unforeseeable emergency, the Executive may make
withdrawals from the vested amounts in the Deferred Compensation Account but
only in accordance with Section 409A of the Code and the related Treasury
guidance. An unforeseeable emergency means a severe financial hardship to the
Executive resulting from an illness or accident of the Executive, the
Executive’s spouse or a dependent (as defined in Section 152(a) of the Code) of
the Executive, loss of the Executive’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Executive. The circumstances that will
constitute an emergency will depend upon the facts of each case, but, in any
case, payment may not exceed an amount reasonably necessary to satisfy such
emergency plus amounts necessary to pay taxes or penalties reasonably
anticipated as a result of such payment after taking into account the extent to
which such hardship is or may be relieved (a) through reimbursement or
compensation by insurance or otherwise, (b) by liquidation of the Executive’s
assets, to the extent the liquidation of such assets would not itself cause
severe financial hardship or (c) by cessation of deferrals hereunder. Examples
of what are not considered to be unforeseeable emergencies include the need to
send an Executive’s child to college or the desire to purchase a home. Examples
of what may be considered to be unforeseeable emergencies include (i) the
imminent foreclosure of or eviction from the Executive’s primary residence, (ii)
the need to pay for medical expenses, including non-refundable deductibles and
the cost of prescription drug medication and (iii) the need to pay for funeral
expenses of a spouse or dependent (as defined in Section 152(a) of the Code).


In the event the Company approves the payment of a withdrawal due to an
unforeseeable emergency, (a) such payment shall be made by the Company to the
Executive in a lump sum within forty-five (45) days after approval of such
request and (b) the deferral election made in Section 1(a) of this Agreement
shall be cancelled.


(k) The Executive may make a subsequent election to delay the timing or change
the form of payment, provided that (a) such election shall not be effective
until 12 months after the date on which the election is made; (b) except in the
case of elections relating to payments on account of death, disability or
unforeseeable emergency, the payment with respect to such election must be
deferred for a period of not less than five years from the date such payment
would otherwise have been made (or, in the case of installment payments, five
years from the date the first amount was scheduled to be paid); and (c) such
election cannot be made less than 12 months prior to the date of the scheduled
payment (or, in the case of installment payments, 12 months prior to the date
the first amount was scheduled to be paid).


--------------------------------------------------------------------------------

3. Designation of Beneficiaries.


(a) The Executive may designate a beneficiary to receive any amount payable
pursuant to paragraph 2(d) (the “Designated Beneficiary”) by executing and
filing with the Company during his/her lifetime, a Beneficiary Designation in
the form attached hereto. The Executive may change or revoke any such
designation by executing and filing with the Company during his/her lifetime a
new Beneficiary Designation. If the Executive is married and names someone other
than his/her spouse (e.g., child) as primary beneficiary, the designation is
invalid unless the spouse consents by signing the designated area of the
Beneficiary Designation form in the presence of a Notary Public.


(b) If all Designated Beneficiaries predecease the Executive, or, in the case of
corporations, partnerships, trusts or other entities which are Designated
Beneficiaries, are terminated, dissolved, become insolvent or are adjudicated
bankrupt prior to the date of the Executive’s death, or if the Executive fails
to designate a beneficiary, then the following persons in the order set forth
below shall be the Executive’s beneficiaries:


i) Executive’s spouse, if living; otherwise ii) Executive’s then living
descendants, per stirpes; and otherwise iii) Executive’s estate


4. Miscellaneous


(a) Except as provided in paragraph 3 of this Agreement, the right of the
Executive or any other person to any payment of benefits under this Agreement
may not be assigned, transferred, pledged or encumbered.


(b) If the Company finds that any person to whom any amount is payable under
this Agreement is unable to care for his/her affairs because of illness or
accident, or is under any legal disability which prevents such person from
caring for his or her affairs, any payment due (unless a prior claim therefor
shall have been made by a duly appointed guardian, committee or other legal
representative) may be made to the spouse, a child, a parent, or a brother or
sister of such person, or to any party deemed by the Company to have incurred
expenses for such person otherwise entitled to payment, in such manner and
proportions as the Company may determine. Any such payment shall be a complete
discharge of the liability of the Company under this Agreement for such payment.


(c) This Agreement shall be construed in accordance with and governed by the
laws of the State of Delaware.


(d) The Executive is considered to be a general unsecured creditor of the
Company with regard to the deferred compensation amounts to which this Agreement
pertains.


(e) The deferred amounts under this Agreement are unfunded for all purposes of
the Code and the Employee Retirement Income Security Act of 1974, as amended.


(f) The appropriate amounts shall be withheld from any payments made hereunder
or from an Executive’s compensation as may be required for purposes of complying
with applicable federal, state, local or other tax withholding requirements
applicable to the benefits provided hereunder.


--------------------------------------------------------------------------------

(g) This Agreement is subject to the provisions of the United States Cellular
Corporation 2005 Long-Term Incentive Plan, as it may be amended from time to
time (the “LTIP”), and shall be interpreted in accordance therewith. This
Agreement and the LTIP contain the entire understanding of the Company and the
Executive with respect to the subject matter hereof.


(h) In the event any provision of this Agreement is held illegal or invalid for
any reason, the illegality or invalidity shall not affect the remaining parts of
the Agreement, and the Agreement must be construed and enforced as if the
illegal or invalid provision had not been included.


(i) This Agreement is intended to comply with provisions of Section 409A of the
Code, as enacted by the American Jobs Creation Act of 2004, and this Agreement
shall be interpreted and construed accordingly. The Executive and the Company
agree that the Company shall have sole discretion and authority to amend or
terminate this Agreement, unilaterally, at any time in the future to satisfy any
requirements of Section 409A of the Code or guidance provided by the Treasury to
the extent applicable to the Agreement.


        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.


UNITED STATES CELLULAR CORPORATION
  By:

--------------------------------------------------------------------------------

      EXECUTIVE
    /s/ John E. Rooney

--------------------------------------------------------------------------------

[Type Name of Executive]